UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted February 10, 2006*
                              Decided April 13, 2006

                                      Before

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. MICHAEL S. KANNE, Circuit Judge

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 05-3060

MARY R. FOHNE,                                   Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Southern
                                                 District of Illinois
      v.
                                                  No. 04-285-GPM
                  **
MIKE JOHANNS,
Secretary of the UNITED STATES                   G. Patrick Murphy,
DEPARTMENT OF AGRICULTURE,                       Chief Judge.
      Defendant-Appellee.

                                    ORDER

      Pro se plaintiff Mary Fohne sued the United States Department of
Agriculture (“Department”), claiming employment discrimination under Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. The district court dismissed


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
      **
        Pursuant to Federal Rule of Appellate Procedure 43(c)(2), we have substituted
the current Secretary of the United States Department of Agriculture, Mike Johanns,
as the named respondent.
No. 05-3060                                                                    Page 2

her suit for failure to timely complete service of process. Fohne argues that the
district court abused its discretion because it dismissed a meritorious suit on a
technicality. We affirm.

       Fohne filed suit on April 26, 2004, pursuant to an EEOC right-to-sue letter,
moving at the same time for leave to proceed in forma pauperis and for appointment
of counsel. The district court granted the motion to proceed in forma pauperis but
denied the motion for appointment of counsel because Fohne failed to prove that she
attempted to obtain counsel on her own. The court directed the clerk of court to
provide Fohne with a summons form and ordered Fohne to complete the summons
so that the United States Marshal could serve process on the Department. The
court also warned Fohne that if service was not effected within 120 days of the date
of the order, her case would be dismissed under Federal Rule of Civil Procedure
4(m).

       Fohne continued to seek to have counsel appointed. In May 2004, the district
court denied her second motion for appointment of counsel, finding that she had
diligently attempted to secure representation but concluding that her case was not
so complex that she could not present it adequately herself. In July Fohne moved
for reconsideration, but the court denied this motion four days later. She did not
serve process on the Department until September 29, 2004, 22 days after the end of
the 120-day period.

        The Department moved to dismiss her suit, pointing out not only that her
service was late but also that she failed to serve process on the United States
Attorney General and the local United States Attorney’s office, as required by Rule
4(i)(2)(A). At a hearing on the motion in open court, the district court ascertained
that Fohne had not requested service upon the United States Attorney General or
the local United States Attorney and advised her that she was responsible for
identifying the parties to be served by the Marshal. The court gave her 45 days to
remedy the defect in service, and later granted an additional 30-day extension, but
warned her that failure to effect service by the new deadline would result in
dismissal of her suit.

       By expiration of this final deadline, however, Fohne still had not served, nor
even requested service, on the United States Attorney General. The district court
granted the Department’s renewed motion to dismiss the case, commenting that
Fohne “disregard[ed]” her duty to serve the Attorney General despite having twice
received extensions of the time for service.

       We review the district court’s decision whether to extend the time for service
of process for abuse of discretion. Coleman v. Milwaukee Bd. of Sch. Directors, 290
F.3d 932, 934 (7th Cir. 2002); Troxell v. Fedders of North America, Inc., 160 F.3d
381, 383 (7th Cir. 1998).
No. 05-3060                                                                    Page 3

       On appeal Fohne argues that the balance of the equities compelled the
district court to grant still another extension of time to permit her to rectify her
“mistake.” She contends that she acted in “good faith” and that the dismissal
deprived her of a chance to vindicate a meritorious suit, whereas the Department
would have suffered no harm from the delay. But even if we accept these
contentions as true, she has offered no ground for reversing the court’s decision.
“[T]he fact that the balance of hardships favors the plaintiff does not require the
district judge to excuse the plaintiff’s failure to serve the complaint and summons
within the 120 days provided by [Rule 4(m)].” Coleman, 290 F.3d at 934 (emphasis
added).

       Fohne also argues that the district court abused its discretion in dismissing
her case because she substantially complied with Rule 4(i)(2)(A)—serving two out of
three of the required defendants—and because she was entitled to lenient
treatment of her procedural errors as a pro se plaintiff. However, “neither actual
notice nor substantial compliance is sufficient to satisfy the requirements of Rule
4.” McMasters v. United States, 260 F.3d 814, 817 (7th Cir. 2001). Moreover, Fohne
did receive appropriately lenient treatment. The district court did not dismiss her
case when she missed the original 120-day deadline; instead, the court held a
hearing at which it explained her responsibilities for service of process, and it
granted her two further extensions of time. The court also specifically warned her
that she risked dismissal if she failed to comply with all of the requirements of Rule
4. Even a pro se plaintiff may not indefinitely evade the procedural rules. See id. at
818 (holding that pro se status did not “excuse” plaintiff from having to serve
United States Attorney under Rule 4(i)(1)(B)).

      The judgment of the district court is AFFIRMED.